Buchanan, J.
The evidence fails to make out a case of liability on the part of defendant for the effects of Mias Jenlcins, left on board the steamer George Collier, at St. Louis, when Jenlcins was taken to the hospital. The only witness on the subject is L. McDonough, who was clerk of the boat, and who declares that he took possession of those effects on his own responsibility, and without being authorized or directed thereto by defendant. In this respect, the present case differs essentially from that of Malpicu v. McKown, 1 L. R. 248, relied on by plaintiff. In that case, the effects of the passenger were inventoried after his death in the presence of the captain, who delivered them to another person.
*390Again, it is admitted, that the effects of Jenkins, taken possession of by McDonough, were all handed and delivered to W. L. Gushing, as the agent of Nathaniel Jenkins, of Boston, prior to the appointment of plaintiff as curator of Jenkins, to wit, on or about the 30th October, 1852. The delivery would exonerate defendant from liability to plaintiff', even supposing defendant to be responsible for McDonough in the promises. Por it is proved that Nathaniel Jenkins was appointed administrator of Elias JenkirHs estate, by the Court of Probates of Suffolk county, Massachusetts, on the 20th of September, 1852, and that he made his power of attorney to W. L. Gushing, on tho 21st of September, 1852, authorizing him to collect and receive the effects belonging to said estate. The plaintiff was only appointed curator, by the Fourth District Court of New Orleans, on the 24th of May, 1853.
Judgment of the District Court affirmed, with costs.